VALLIANT, J.
This is a proceeding instituted by the city pursuant to an ordinance designed to open and widen Twelfth street from Liberty street to Santa Fe street. The facts of this case are sufficiently stated in the opinion in the case of Kansas City v. St. Louis and San Francisco Railroad Company et al., No. 15367, p. 369, ante, in which case the purpose of the city was' to alter the grade of Twelfth street. For the reasons given in the opinion in that case the judgment in this cause is reversed and the cause remanded to the circuit court with directions to dismiss this suit.
All concur.